Citation Nr: 9918186	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
pes planus.


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to February 1946.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating actions by the 
Department of Veterans Affairs (VA) Hartford, Connecticut, 
Regional Office (RO).  An April 1993 rating action found that 
the veteran had submitted new and material evidence 
sufficient to reopen his previously denied claim of 
entitlement to service connection for a hearing loss and then 
proceeded to determine that service connection for this 
disability was not warranted on a de novo review of all the 
evidence.  This rating decision also, in pertinent part, 
denied the veteran entitlement to service connection for 
residuals of pneumonia.

A February 1994 rating action granted the veteran's petition 
to reopen a previously denied claim for entitlement to 
service connection for pes planus and then also proceeded to 
deny service connection for this disability based on a de 
novo review of all the evidence of record.

In a decision dated in March 1996, the Board denied the 
veteran's claim for service connection for a bilateral 
hearing loss and residuals of pneumonia and, contrary to the 
RO's determination, found the veteran's claim for service 
connection for pes planus had not been reopened by the 
submission of new and material evidence.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995); and VAOPGCPREC 5-92.

The veteran appealed these determinations to the U.S. Court 
of Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter referred to as the Court).  In October 1998 the 
Court granted a joint motion by the parties to the appeal.  
That part of the Board's March 1996 decision that denied 
service connection for a bilateral hearing loss and reopening 
of the veteran's claim of entitlement to service connection 
for pes planus was vacated and remanded for action consistent 
with the joint motion for remand.  The appeal as to the issue 
of entitlement to service connection for residuals of 
pneumonia was dismissed.  


FINDINGS OF FACT

1.  Service connection for hearing loss was denied by the RO 
in an unappealed rating decision in May 1946; evidence 
submitted since the May 1946 rating decision is evidence 
which has not previously submitted and is so significant that 
it must be considered in order to fully decide the merits of 
the claim.

2.  There is no medical evidence tending to connect the 
current hearing loss with any disease or injury in service, 
including acoustic trauma, or with the alleged continuation 
of symptoms after service.

3.  Service connection for pes planus was denied by the RO in 
an unappealed rating decision dated in June 1947; additional 
evidence submitted subsequent to that decision consists of a 
letter from the veteran's private physician and testimony of 
the veteran which are either cumulative of data already on 
file or are not of such significance that they must be 
considered in connection with all the evidence to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The evidence received since the RO's unappealed May 1946 
denial of service connection for hearing loss is new and 
material; the claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); Veterans Regulation No. 2(a), pt. II, par. 
III; Department of Veterans Affairs Regulation 1008 
(effective Jan. 25, 1936, to Dec. 31, 1957); 38 C.F.R. 
§ 3.156(a) (1998).

2.  The claim for service connection for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The evidence received since the June 1947 rating action 
is not new and material; the June 1947 rating action denying 
service connection for pes planus is final; and the veteran's 
claim as to this disorder is not reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); Veterans Regulation No. 
2(a), pt. II, par. III; Department of Veterans Affairs 
Regulation 1008 (effective Jan. 25, 1936, to Dec. 31, 1957); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Bilateral Hearing Loss
a.  New and Material Evidence

Service connection for a hearing loss was denied by the RO in 
May 1946 and the veteran did not appeal.  In order to reopen 
a previously denied claim, the veteran must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  In 
considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence is new and material.  If, and only if, 
the Board determines that the claimant has produced new and 
material evidence is the claim deemed to have been reopened 
and the case must then be evaluated on the basis of all the 
evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  New and material evidence is defined by 
38 C.F.R. § 3.156(a):

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

The veteran has submitted medical evidence of a current 
hearing loss in both ears, lay statements from individuals 
who have observed his hearing difficulty over the years, and 
testimony describing the onset of a right ear hearing loss 
and worsening of a left ear hearing loss coincident with 
exposure to the sound of naval gunfire in service.  This 
evidence was not previously considered by VA, bears directly 
and substantially on the matter under consideration, and 
should be considered in order to fairly decide the merits of 
the claim.  Therefore, the evidence is new and material and 
the claim is reopened.

b.  Whether the Claim for Service Connection
for Hearing Loss is Well Grounded

In Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc), 
and Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), 
the Court stated that there is now a three step test to apply 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Under Elkins, VA must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, VA must determine whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a).  Third, if the claim is well 
grounded, the decisionmakers may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  Having 
determined that the claim has been reopened by new and 
material evidence, the next step in this process is to 
determine whether the claim is well grounded.

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

The veteran argues that inservice exposure to acoustic trauma 
resulted in the aggravation of a left ear hearing loss, which 
had preexisted his service, and the onset of his right ear 
hearing loss.  


Factual Background:

The veteran's service medical records show that on his 
medical examination for induction in September 1943, his 
hearing was found to be 15/15, right ear, and 10/15, left 
ear.  The veteran's examining physician indicated that the 
veteran had 80 percent hearing in his left ear on induction.  
Furthermore, the veteran acknowledged in a report of medical 
history contemporaneous with this examination that he had 
been "deaf in the left ear for 12 years."  A subsequent 
examination of the veteran's hearing in December 1943 
recorded that the veteran's hearing was 15/15 right ear, 
whispered and spoken voice; and left ear 1/15 and 10/15, 
whispered and spoken voice, respectively.  The examiner 
stated that the veteran "should not be used in combat area 
over seas."  The veteran was seen in November 1944 with 
complaints of pain in both ears, and deafness in the left 
ear.  Left ear hearing acuity was 5/15 (spoken voice), 2/15 
(whispered voice).  Malingering tests were positive.  The 
examiner stated that "[t]ests do not indicate deafness but 
could return for audiogram."

On the veteran's medical examination for separation from 
service in February 1946, hearing acuity was reported as 
15/15, bilaterally, whispered and spoken voice.  Service 
medical records do not reveal exposure to acoustic trauma or 
any complaints or findings related thereto.

At the time of his separation from service in February 1946, 
the veteran completed an application for VA compensation 
based on "impaired hearing in left ear, aggravated by 
service Nov., 1943," claiming treatment that month in 
California.

Post service medical records are negative for any medical 
evidence of hearing loss until many years after service.  On 
the VA audiological examination in April 1993, the veteran 
was found to have bilateral sensorineural hearing loss, left 
greater than right, with left ear hearing loss characterized 
by his examiner as precipitously sloping to profound.  In a 
statement received in March 1993, the veteran's private 
physician also noted that the veteran had a profound left ear 
sensorineural hearing loss.  This physician observed that the 
veteran attributed his hearing loss to his proximity to an 
explosion while in the armed services.  

A longtime acquaintance of the veteran, in a statement 
received in March 1993, reported that the veteran had lived 
with him shortly after separation from service in 1946 and, 
at that time, had mentioned that he had deafness and constant 
ringing in his left ear.  A statement dated in March 1993, 
from a colleague of the veteran who reported that he had 
known and worked with the veteran since 1978, also related 
that the veteran would complain that he could not hear in his 
left ear and he noted further that it was necessary for him 
to be on the veteran's right side in order for the veteran to 
hear him.

At a personal hearing on appeal before a hearing officer at 
the RO in April 1994, the veteran testified that he had a 
slight left ear hearing loss when he entered service, which 
had originated during his childhood.  The veteran further 
testified that immediately prior to the invasion of Iwo Jima, 
he was standing near a gun aboard ship which when fired 
caused him to be knocked off his feet and down to the deck, 
landing on his face.  He related that following this event he 
started to notice ringing in his ears and partial loss of 
hearing in his right ear.

Submitted into evidence at the April 1994 hearing was a 
statement from the veteran's daughter, reportedly born in 
1952, to the effect that her father, since she was a little 
girl had exhibited problems with hearing especially in his 
left ear.

Analysis:

As previously stated, a well-grounded claim generally 
requires a showing of three elements:  current disability, 
disease or injury in service, and a "nexus" (a causal 
connection) between the disease or injury in service and the 
current disability.  The first element is satisfied by 
medical evidence that the veteran has a hearing loss 
disability meeting the requirements of 38 C.F.R. § 3.385 in 
each ear.  The second element is satisfied by the veteran's 
testimony to the effect that he had noticeably diminished 
hearing after exposure to the sound of naval guns in service.  
His testimony is presumed credible for the purpose of 
determining whether the claim is well grounded.  In this 
respect, because the case was remanded by the Court upon the 
joint motion of both parties for the Board to consider (among 
other points) the veteran's combat status and the effect of 
38 U.S.C.A. § 1154, the Board notes first that the incident 
described is not alleged to have occurred during combat.  
Rather, the veteran has variously stated that the naval 
gunfire incident occurred "aboard ship on way to Hawaii-
1944-the big guns" (VA Form 526 received August 1992); 
"aboard ship on my way to Iwo Jima" (veteran's letter 
received March 1993); and standing off Iwo Jima (April 1994 
testimony).  In any event, the incident did not occur during 
actual combat.  Moreover, in Arms v. West, 12 Vet. App. 188 
(1999), the Court stated that application of § 1154 on the 
question of well groundedness is "largely superfluous" 
because, at that stage of the evaluation, the veteran's 
testimony is presumed credible.  It is in weighing the merits 
of the case that § 1154 is so influential.  In this case, as 
stated above, the Board presumes the credibility of the 
veteran's statements to the effect that his hearing 
diminished coincident with the acoustic trauma of naval 
gunfire.  Until the claim is well grounded, § 1154 can do no 
more than that.

It is the third element, the nexus, which is not met in this 
record.  There is no medical evidence whatsoever connecting 
the current hearing loss to any event in service or to the 
continuity of symptoms alleged by the veteran.  The March 
1993 medical statement does not provide such a connection, as 
it only states that the veteran attributes his hearing loss 
to the sound of an explosion in service.  In the absence of 
such evidence, the claim must be denied as not well grounded.


II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Pes Planus

The record in this case with regard to the veteran's claim 
seeking entitlement to service connection for pes planus is 
fairly clear.  In June 1947, the RO denied service connection 
for pes planus on the basis that this disorder was not shown 
by the existing service medical records to have been treated 
in service.  

The Board observes that the issue initially presented for the 
RO's resolution in this case is whether new and material 
evidence had been submitted to reopen the veteran's claim for 
entitlement to service connection for pes planus.  The prior 
rating decision of June 1947 is final and may not be reopened 
in the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a).  The record 
reveals that with respect to this threshold question, the RO, 
by rating action of February 1994, considered the claim 
"reopened" but denied the claim on the grounds that the 
recently submitted evidence, consisting of a letter from a 
podiatrist and the veteran's testimony at a personal hearing 
on appeal, when considered with all the evidence both old and 
new failed to provide a basis upon which to grant service 
connection for pes planus.  The Court essentially held that 
in cases such as this, the Board has a legal duty to consider 
the issue of whether new and material evidence has been 
submitted to reopen the claim regardless of the RO's action.  
Barnett v. Brown, 8 Vet. App. 1 (1995).  Therefore, the Board 
will address as a threshold consideration the issue of 
finality.

Since the Board has determined in the instant case, as 
discussed below, that new and material evidence has not been 
submitted to reopen the claim for entitlement to service 
connection for pes planus, contrary to the RO's 
determination, the Board is required to initially determine 
whether the veteran would be prejudiced by its considering 
such issues and arguments or applying statutes, regulations 
or Court analysis which may have not been considered by the 
RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds in this case that the veteran would not be 
prejudiced by the Board's determination with respect to the 
finality question in this matter, since the RO has provided 
him with a supplemental statement of the case which apprises 
him of the relevant laws and regulations regarding finality, 
the relevant evidence and the strengths and weaknesses of his 
case for providing entitlement to service connection for pes 
planus.  Additionally, as evidenced by a VA letter to the 
veteran in October 1992, with respect to his attempt to 
reopen his claim for entitlement to service connection for a 
bilateral hearing loss, he was clearly apprised that 
previously denied claims could only be reviewed following the 
submission of new and material evidence.  Therefore, he 
should be aware that the Board cannot consider the merits of 
a previously denied claim in the absence of new and material 
evidence.  Moreover, his representative has argued that the 
evidence is new and material (September 1994 Form 646), and 
has acknowledged that newness and materiality of the evidence 
are at issue (September 1995 written brief).  The Board 
therefore concludes that consideration of this claim on the 
basis of resolving the issue of new and material evidence 
will not prejudice the veteran's due process rights.  Compare 
Barnett v. Brown, supra.  

As indicated above, the RO denied the veteran's claim for 
service connection for pes planus in June 1947.  Under the 
appropriate laws and regulations this decision is final and 
the veteran's claim cannot be reopened and reviewed unless 
new and material evidence has been submitted by or on behalf 
of the veteran.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a).  In considering whether a claim may be reopened a 
two-step analysis must be performed.  First, the Board must 
determine whether the evidence is new and material.  If, and 
only if, the Board determines that the claimant has produced 
new and material evidence is the claim deemed to have been 
reopened and the case must then be evaluated on the basis of 
all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) Is the newly presented evidence "new," that 
is, not previously submitted to agency decision makers and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so important that it must be considered in order to 
fairly decide the merits of the claim?

With this in mind, the Board will proceed to the question of 
whether the claim for service connection for pes planus has 
been reopened by submission of evidence, which is both new 
and material.  38 U.S.C.A. § 5108.  However, prior to this 
review, the Board will first discuss the evidence that was 
before the RO in June 1947 for purposes of clarity.  The 
pertinent evidence available at that time consisted of the 
veteran's service medical records, including his induction 
and separation examination, a statement of the veteran 
reporting that he was treated for a foot condition while 
stationed in Camp Parks, California, and a reply to an RO's 
request to the Department of the Navy Records Management 
Center, for records of this treatment, with the notation that 
the records of the veteran's unit were negative relative to 
the alleged treatment.  Review of the service medical records 
discloses that the veteran was noted on his induction 
examination in September 1943 to have pes planus.  Otherwise, 
the veteran's service medical records reflect no references, 
complaints, diagnoses, or findings of any abnormalities or 
injury involving the veteran's feet.  On his separation 
examination in February 1946, a clinical evaluation of the 
veteran's feet found no abnormalities.  

The evidence received subsequent to the June 1947 unappealed 
rating decision consists of an October 1993 letter from the 
veteran's podiatrist, Kenneth L. Wichman, D.P.M., which 
describes his recent examination of the veteran, and the 
veteran's testimony at his hearing in April 1994.  The letter 
from Dr. Wichman notes that he recently saw the veteran for 
complaints of "fallen arches" which the veteran attributed to 
being on a drill team at Camp Parks, California, in 1943.  
Dr. Wichman also reported that the veteran indicated that he 
was not adequately evaluated by the military in service for 
his foot problems, which were manifested primarily by chronic 
pain.  He also stated that prior to serving in the military, 
the veteran indicated, he had had no foot problems.  Marked 
rear foot valgus, forefoot varus and "foot bilateral" were 
the indicated findings following examination.  Dr. Wichman 
noted that he was relying solely on the information given to 
him by the veteran as to events in service, then opined that 
the veteran did suffer from excessive stress to the foot 
structures, which set off a sequence of symptoms.  He added 
that although it could not be stated that the veteran's foot 
structure had changed as a result of injury sustained in 
service, it appeared that trauma sustained in service 
precipitated his clinical signs and symptoms.

Testimony provided by the veteran in April 1994 was to the 
effect that he injured his feet while drilling on asphalt at 
Camp Parks, California, and was placed on light duty 
restrictions as a result.  He further testified that he had 
recently started wearing arch supports due to the foot 
discomfort, but he did not describe any post service 
treatment prior to the current claim.

We have considered the evidence received since the RO's 
decision in June 1947 and have compared it with the available 
evidence before that determination and find that the evidence 
is not new and material such as to reopen the veteran's claim 
seeking entitlement to service connection for pes planus.  
While the letter submitted by Dr. Wichman and the veteran's 
testimony are "new" as they reflect the current status of the 
veteran's bilateral foot disability and provide both written 
and oral testimony of alleged trauma to the veteran's foot in 
service, the Board finds that this additional evidence is not 
"material."  In so finding the Board has presumed the 
credibility of the evidence for the purpose of determining 
whether the case should be reopened.  However, the Board has 
not considered the veteran's testimony and statements under 
38 U.S.C.A. § 1154, as the foot injury is asserted to have 
occurred during training in California, not in combat.

The clinical evidence with respect to the veteran's current 
bilateral foot disorder describes the veteran's condition in 
the context of current evaluation and treatment.  While 
medical opinion has been advanced that the clinical signs or 
symptoms of flat feet were precipitated by trauma during 
service, the examiner, Dr. Wichman, clearly indicated that 
this opinion was based solely on the history of traumatic 
injury in service provided by the veteran, which is not shown 
to be supported by the evidence of record.  For example, the 
veteran's history was that he had no foot problems before 
service, but the record shows that pes planus was noted at 
service entrance.  As such, this opinion is not material to 
the central issue.  When a medical opinion relies on the 
appellant's rendition of his medical history, the Board is 
not bound to accept the medical conclusion as it has no 
greater probative value than the facts alleged by the 
appellant himself.  Swann v. Brown, 5 Vet. App. 229, 223.  
Here, Dr. Wichman's opinion on medical causation relies 
solely on the unsupported history of injury to the veteran's 
feet as provided by the veteran.  A physician's letter is not 
new and material when based on a claimant's previously 
rejected recitation of history and not on an independent 
review of the records.  This is particularly true where, as 
here, there is no indication that the opinion was formed on a 
basis separate from the recited history and the physician 
never reviewed the service medical records or other relevant 
documents which would enable formation of an opinion based on 
independent grounds.  Blackburn v. Brown, 8 Vet. App. 97, 103 
(1995) (citing Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Knightly v. Brown, 6 Vet. App. 200, 205-06 (1993) and 
Reonal v. Brown, 5 Vet. App. 458, 460-611 (1993)).

Moreover, Dr. Wichman's opinion does not bear substantially 
and favorably on the question at hand-whether the condition 
itself increased during service.  Rather, the opinion 
indicates that "[i]t cannot be stated that his foot 
structure had changed as a result of the injury sustained [in 
service]."  Thus, the opinion is against a finding of 
aggravation.  Temporary flare-ups of symptoms, as opposed to 
an increase in the underlying disability, do not constitute 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).

While the veteran's testimony provides no specific 
information as to his alleged injuries and treatment while on 
active duty, it is also not material because when viewed in 
the context of all the evidence (including medical records 
showing that the veteran had pes planus at service entrance, 
and no complaints or findings relevant to his feet in 
service, at separation, or until many years after service), 
the testimony is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The veteran's testimony that his feet became sore as a result 
of drilling on asphalt while presumed credible for the sake 
of evaluating materiality, is not competent evidence to 
establish aggravation of preexisting pes planus during 
service.  Lay assertions of medical causation cannot suffice 
as new and material evidence to reopen a claim.  Hickson v. 
West, 11 Vet. App. 374 (1993).  Further, to the extent 
testimony restates contentions already on file, it does not 
constitute new and material evidence.  See Reid v. Derwinski, 
2 Vet. App. 312 (1992).

Therefore, the Board concludes that new and material evidence 
has not been submitted to reopen the claim for entitlement to 
service connection for pes planus.


ORDER

The claim for service connection for bilateral hearing loss 
is denied as not well grounded.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for pes planus, 
the application to reopen is denied.


		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

